DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 24, 26-28, 30-33, and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katagiri (US 2002/0121604).

Regarding claim 21, Katagiri discloses a detector (fig. 10) configured to detect X-ray radiation (par. 138), the detector comprising: a sheet of material (wavelength shifter sheet) optically coupled with at least one scintillator screen (radiation detector (par. 75: phosphor) and par. 78 (phosphor and scintillator equivalence)) and configured to absorb scintillator light (from the scintillator (par. 78)) and emit spectrum shifted light rays (with the wavelength shifter sheet), wherein the sheet of material comprises at least one channel (fig. 10 and par. 76: vertical grooves); at least one fiber (wavelength shifting fiber bundle) positioned in the at least one channel (vertical grooves) and optically coupled to the sheet of material (wavelength shifter sheet), wherein the at least one fiber is configured to receive the spectrum shifted light rays and spectrum shift the received spectrum shifted light rays to generate twice-spectrum-shifted light rays (par. 74), wherein the sheet of material is adapted to spectrum shift the light rays to a first wavelength range (pars. 75-76: with BC-484), wherein the at least one fiber is adapted to spectrum shift the spectrum shifted light rays to a second wavelength range (par. 77: with Y-7 or Y11), and wherein the first wavelength range is different from the second wavelength range (due to the properties of BC-484 for the wavelength shifter sheet being different from the properties of Y-7 or Y11 for the wavelength shifting fibers); and a photodetector (fig. 28: streak tube and CCD) optically coupled to the at least one fiber (wavelength shifting fiber bundles) and configured to receive and detect the twice-spectrum-shifted light rays at the second wavelength range (fig. 28). 

Regarding claim 24, Katagiri discloses wherein the at least one scintillator screen (par. 78) is configured to absorb the X-ray radiation (par. 138) and emit the scintillator light. 

Regarding claim 26, Katagiri discloses a material (one of the wavelength shifting fiber bundles) inserted between the at least one scintillator screen (par. 78) and the sheet (wavelength shifter sheet), wherein the material is configured to necessarily correct a non-uniformity in detection by the photodetector (fig. 10: which would be non-uniform if the bundle was not there). 

Regarding claim 27, Katagiri discloses wherein the at least one scintillator screen (par. 78) is coupled with the sheet (wavelength shifter sheet) by placing the at least one scintillator screen (fig. 10: “radiation detector” which is the scintillator screen) over a surface of the sheet and wherein the at least one scintillator screen (fig. 10: “radiation detector”) at least partially covers the surface (of the wavelength shifter sheet). 

Regarding claim 28, Katagiri discloses wherein the sheet of material (wavelength shifter sheet) comprises a first surface and a second surface and wherein the at least one scintillator screen (fig. 10: “radiation detector”) at least partially covers the first surface. 

Regarding claim 30, Katagiri discloses wherein the first surface is coplanar to the second surface (wavelength shifter sheet). 

Regarding claim 31, Katagiri discloses wherein the at least one channel (fig. 10: vertical groove on the right side) is physically positioned closer to one edge than an opposing edge (fig. 10: left side). 

Regarding claim 32, Katagiri discloses wherein the at least one channel (fig. 10: vertical groove in the center) is physically positioned closer to a center than to edges (fig. 10: right or left sides). 

Regarding claim 33, Katagiri discloses a reflector material configured to at least partially cover the at least one fiber (par. 74). 

Regarding claim 38, Katagiri discloses wherein the sheet of material comprises a second channel in addition to the at least one channel and wherein a second fiber in addition to the at least one fiber is positioned in the second channel (fig. 10). 

Regarding claim 39, Katagiri discloses wherein the at least one fiber and the second fiber are spaced from each other by a distance of 5mm to 20mm (par. 63). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 29, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri as applied to claims 21 and 28 above, and further in view of Arodzero et al. (US 2013/0208857; hereinafter Arodzero). 

Regarding claim 22, Katagiri discloses claim 21. 
However, Katagiri fails to disclose a fiber guide and wherein the at least one fiber is positioned in said fiber guide. 
Arodzero teaches a fiber guide (for 801) and wherein the at least one fiber (801) is positioned in said fiber guide (fig. 8). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Katagiri with the teaching of Arodzero, since one would have been motivated to make such a modification for easier management (Arodzero: fig. 8).

Regarding claim 23, Arodzero teaches wherein the photodetector (805) is coupled with the at least one fiber (801) via the fiber guide (fig. 8). 

Regarding claim 29, Katagiri discloses claim 28. Katagiri further discloses a scintillator (par. 78) screen (fig. 10: “radiation detector”) positioned to at least partially cover the second surface (of the wavelength shifter sheet since the scintillator covers everything underneath it). 
However, Katagiri fails to disclose a second scintillator screen. 
Arodzero teaches a second scintillator screen (par. 19).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Katagiri with the teaching of Arodzero, since one would have been motivated to make such a modification for more efficient extraction (Arodzero: par. 9).

Regarding claim 37, Arodzero teaches optical segmentation into pixels (figs. 7-8). 
Note that the method of forming a device (i.e., using a mechanical milling process) is not germane to the issue of patentability of the device itself.  Therefore this limitation has not been given patentable weight.

Regarding claim 40, Katagiri discloses claim 21 and wherein the sheet material comprises optically isolated areas in size from 2mm to 5mm (par. 63).   
However, Katagiri fails to disclose optically isolated pixels.
Arodzero teaches optically isolated pixels ranging in size (figs. 7-8). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Katagiri with the teaching of Arodzero, since one would have been motivated to make such a modification for better resolution. 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to further modify the prior art with the size from 2 mm to 5 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Furthermore, where the general conditions of a claim are in the prior art, discovering the optimum/working ranges or values involves only routine skill in the art. One would have been motivated to make such a modification for a more compact design or better resolution.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Katagiri as applied to claim 24 above, and further in view of de Groot et al. (US 5338927; hereinafter Groot). 
Katagiri discloses claim 24. 
However, Katagiri fails to disclose wherein the at least one scintillator screen comprises a material having an optical absorption length and wherein a thickness of the at least one scintillator screen is less than the optical absorption length. 
Groot teaches wherein the at least one scintillator screen comprises a material having an optical absorption length and wherein a thickness of the at least one scintillator screen is necessarily less than the optical absorption length (col. 1:35-37). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Katagiri with the teaching of Groot, since one would have been motivated to make such a modification for a more compact device. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Katagiri as applied to claim 33 above, and further in view of Nelson et al. (US 2010/0270462; hereinafter Nelson). 
Katagiri discloses claim 33. 
However, Katagiri fails to disclose wherein the reflector material comprises at least one of a diffuse reflector or a specular reflector material. 
Nelson teaches wherein the reflector material comprises at least one of a diffuse reflector or a specular reflector material (par. 43). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Katagiri with the teaching of Nelson, since one would have been motivated to make such a modification for increasing the probability of shifting (Nelson: par. 43).

Claim 35 is rejected under 35 U.S.C. 103 as obvious over Katagiri as applied to claim 21 above, and further in view of Schmand et al. (US 2004/0140431; hereinafter Schmand).
Katagiri discloses claim 21.
However, Katagiri fails to disclose wherein the photodetector is a photomultiplier tube (PMT). 
Schmand teaches wherein the photodetector is a photomultiplier tube (PMT) (par. 34). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Katagiri with the teaching of Schmand, since these photodetectors were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Schmand: par. 34). One would have been motivated to make such a modification for higher responsivity, lower dark current, higher S/N ratio, lower transport delay, or higher stability. 

Claim 36 is rejected under 35 U.S.C. 103 as obvious over Katagiri as applied to claim 21 above, and further in view of Arodzero and Webler et al. (US 2010/0069721; hereinafter Webler). 
Katagiri discloses claim 21. 
However, Katagiri fails to disclose wherein the photodetector is coupled with the at least one fiber via a fiber cable guide and a fiber collet.
Arodzero teaches wherein the photodetector (805) is coupled with the at least one fiber (801) via a fiber cable guide (fig. 8). Webler teaches a fiber collet (par. 130). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Katagiri with the teaching of Arodzero, since one would have been motivated to make such a modification for easier management (Arodzero: fig. 8).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Katagiri with the teaching of Webler, since one would have been motivated to make such a modification for more stability (Webler: par. 10).  
Furthermore, since the Examiner finds that the prior art (i.e., Katagiri) disclosed a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Webler) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 

Claim 41 is rejected under 35 U.S.C. 103 as obvious over Katagiri as applied to claim 21 above, and further in view of Phillips (US 2005/0073740). 
Katagiri discloses claim 21 and wherein light rays from the sheet of material are at a transition from the sheet of material to the at least one fiber (fig. 10). 
However, Katagiri fails to disclose multiplexing. 
Phillips teaches multiplexing (par. 6).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Katagiri with the teaching of Philips, since one would have been motivated to make such a modification for more bandwidth (Phillips: par. 6).
Furthermore, since the Examiner finds that the prior art (i.e., Katagiri) disclosed a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Katagiri) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 

Claim 42 is rejected under 35 U.S.C. 103 as obvious over Katagiri as applied to claim 21 above, and further in view of Hesser et al. (US 2012/0241628; hereinafter Hesser). 
Katagiri discloses claim 21. 
However, Katagiri fails to disclose the detector having a thickness less than or equal to 6 mm. 
Hesser teaches the detector having a thickness less than or equal to 6 mm (par. 24).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Katagiri with the teaching of Hesser, since a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  One would have been motivated to make such a modification for a more compact design.

Response to Arguments
Applicant's arguments filed January 10, 2022, have been fully considered but they are not persuasive.
Applicant argues that the rejections should be withdrawn, since Katagiri fails to disclose a photodetector detecting twice wavelength shifted light from the optical fibers. The Examiner disagrees. Katagiri discloses that the optic fiber bundles are wavelength shifting fibers (fig. 10) having sensitivity at a wavelength of 434 nm (par. 77). After the fluorescence light from the scintillator (par. 78) is converted to 434 nm via the wavelength shifter sheet (par. 76), the wavelength shifting fibers senses the 434 nm light due to its sensitivity at a wavelength of 434 nm (par. 77), and then shifts the wavelength of the 434 nm light to another wavelength (due to the properties of the wavelength shifting fibers bundle for Y-7 or Y-11 of Kuraray, Japan (par. 77)). Therefore, Katagiri discloses that the fiber bundles shift the incident light (since they are Y-7 or Y-11 wavelength shifting fibers (par. 77 and fig. 10)) after it has been shifted by the sheet (i.e., the BC-484 wavelength shifter sheet in fig. 10 and par. 76), to produce a twice shifted spectrum having wavelength (received at the photodetector after the wavelength shifting fiber bundle) different (due to the properties of BC-484 for the wavelength shifter sheet and the properties of Y-7 or Y-11 for the wavelength shifting fibers) from the once shifted light (received at the wavelength shifting fiber bundle after the wavelength shifter sheet) as well as the wavelength of the original incident light (received at the wavelength shifter sheet after the scintillator). This twice wavelength shifted light from the optical fibers (pars. 76-77) is detected by the photodetector (fig. 28). Due to the inherent nature of the wavelength shifter sheet (par. 75) and the wavelength shifting fiber bundle (par. 77) causing the fluorescence light to be wavelength shifted once by the wavelength shifter sheet (par. 76), and then wavelength shifted a second time by the fiber bundle (par. 77), the photodetector would necessarily detect the twice wavelength shifted light from the wavelength shifting fiber bundle (fig. 28) for improved detection efficiency (par. 49).  In light of the everything disclosed in Katagiri, Applicant’s arguments are not persuasive, and the claims remain rejected. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884